UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A #3 (X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarter period ended March 31, 2009 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period fromto Commission File number333-153381 CETRONE ENERGY COMPANY (Exact name of small business issuer as specified in its charter) Nevada 26-1972677 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 11010 East Boundary Road, Elk, Washington 99009 (Address of principal executive offices) (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated[]Accelerated filer[] Non-accelerated filer[] (Do not check if a small reporting company)Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [X]No[ ] 1 APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 after the distribution of securities subsequent to the distribution of securities under a plan confirmed by a court.Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:August 5, 2009: 2,228,025 common shares with a par value of $0.001 per share. 2 INDEX Page Number PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) 4 Balance Sheet as at March 31, 2009 and December 31, 2008 F-1 Statement of Operations For the three months ended March 31, 2009 and for the period January 28, 2008 (Date of Inception) to March 31, 2009 and December 31, 2008 F-2 Statement of Shareholders’ Equity F-3 Statement of Cash Flows For the three months ended March 31, 2009 and for the period January 28, 2008 (Date ofInception) to December 31, 2008 F-4 Notes to the Financial Statements. F-5-10 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 9 ITEM 4. Controls and Procedures 9 PART 11. OTHER INFORMATION 10 ITEM 1. Legal Proceedings 10 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 ITEM 3. Defaults Upon Senior Securities 11 ITEM 4. Submission of Matters to a Vote of Security Holders 11 ITEM 5. Other Information 11 ITEM 6. Exhibits 11 SIGNATURES. 12 3 PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying balance sheets ofCetrone Energy Company (a development stage company) at March 31, 2009 (with comparative figures as at December 31, 2008) and the statement of operations for the three months ended March 31, 2009 and for the period from January 28, 2008 (date of incorporation) to March 31, 2009 and December 31, 2008, shareholders’ equity at March 31, 2009 and the statement of cash flows for the three months ended March 31, 2009 and for the period from January 28, 2008 (date of incorporation) to December 31, 2008 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the quarter ended March 31, 2009 are not necessarily indicative of the results that can be expected for the year ending December 31, 2009. 4 CETRONE ENERGY COMPANY (A Development Stage Company) BALANCE SHEET March 31 December 31 (unaudited) (unaudited) ASSETS CURRENT ASSETS Cash $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Note payable - related party Total Current Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.001 par value; 50,000,000 shares authorized, 2,228,025 shares issued and outstanding respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ - F-1 CETRONE ENERGY COMPANY (A Development Stage Company) STATEMENTS OF OPERATIONS Period from Period from Three Months January 28, 2008 January 28,2008 Ended Through (Inception) to March 31 December 31, March 31, (unaudited) (unaudited) (unaudited) REVENUES $
